                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                           DISTRICT OF NEVADA
                 6                                                       ***
                 7    NATIONSTAR MORTGAGE LLC and                                  Case No. 2:17-CV-474 JCM (NJK)
                      FEDERA HOME LOAN MORTGAGE
                 8    CORPORATION,                                                                   ORDER
                 9                                              Plaintiff(s),
               10             v.
               11     NEWPORT COVE CONDOMINIUM UNIT
                      OWNERS’ ASSOCIATION, INC., et al.,
               12
                                                              Defendant(s).
               13
               14
                             Presently before the court is the matter of Nationstar Mortgage LLC et al v. Newport Cove
               15
                      Condominium Unit Owners' Association, Inc. et al, case no. 2:17-cv-00474-JCM-NJK.
               16
                             On November 11, 2018, the law office of Kung & Brown (“K&B”), as prior counsel for
               17
                      defendant Daly Management Corporation (“Daly”), filed a notice of attorney’s lien for unpaid
               18
                      hourly services rendered in this action in the amount of $17,227.94. (ECF No. 75). Now, K&B
               19
                      moves to enforce its attorney’s lien pursuant to N.R.S. § 18.015, which provides, in relevant part:
               20
                              6. On motion filed by an attorney having a lien under this section, the attorney’s
               21
                                   client or any party who has been served with notice of the lien, the court shall,
               22
                                   after 5 days’ notice to all interested parties, adjudicate the rights of the attorney,
               23
                                   client or other parties and enforce the lien.
               24
                      Nev. Rev. Stat. § 18.015(6).
               25
                             Having reviewed K&B’s motion, the court finds that K&B’s attorney’s lien is ripe for
               26
                      adjudication. Accordingly, this order shall constitute notice to all interested parties that the court
               27
                      will adjudicate, upon expiration of five (5) days following the date of this order, K&B’s motion to
               28

James C. Mahan
U.S. District Judge
                1     enforce. Daly (or any other interested party) may file a response to the motion any time within the
                2     next five (5) days for the court’s consideration.
                3            Accordingly,
                4            IT IS SO ORDERED.
                5            DATED August 2, 2019.
                6                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
